DELAWARE GROUP® ADVISER FUNDS Delaware Diversified Income Fund (the “Fund”) Supplement to the Fund’s Class A, Class B, Class C, Class R and Institutional Class Summary Prospectuses dated February 28, 2012 On August 23, 2012, the Board of Trustees of Delaware Group Adviser Funds voted to approve changes related to the Fund’s investment policy in emerging markets debt securities. These changes will be effective sixty (60) days after the date of this Supplement. The following information replaces the second paragraph in the section entitled, “What are the Fund’s principal investment strategies?”: The Fund's investments in emerging markets will, in the aggregate, be limited to no more than 25% of the Fund's total assets. We will limit non-U.S.-dollar-denominated securities to no more than 50% of net assets, but total non-U.S.-dollar currency exposure will be limited, in the aggregate, to no more than 25% of net assets. Investments in the Fund are not and will not be deposits with or liabilities of Macquarie Bank Limited ABN 46 and its holding companies, including their subsidiaries or related companies (the "Macquarie Group"), and are subject to investment risk, including possible delays in repayment and loss of income and capital invested. No Macquarie Group company guarantees or will guarantee the performance of the Fund, the repayment of capital from the Fund, or any particular rate of return. Please keep this Supplement for future reference. This Supplement is dated August 28, 2012.
